 


109 HR 79 IH: Military Retiree Health Care Task Force Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 79 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Emerson introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To establish the Medicare Eligible Military Retiree Health Care Consensus Task Force. 
 
 
1.Short titleThis Act may be cited as the Military Retiree Health Care Task Force Act of 2005. 
2.EstablishmentThere is established a task force to be known as the Medicare Eligible Military Retiree Health Care Consensus Task Force (in this Act referred to as the Task Force). 
3.Duties of Task Force 
(a)StudyIt shall be the duty of the Task Force to conduct a comprehensive legal and factual study of the following matters: 
(1)Promises, commitments, or representations made to members of the uniformed services by Department of Defense personnel with respect to health care coverage of such members and their families after separation from the uniformed services. 
(2)Sharing agreements and contracts between the Department of Defense and the Department of Veterans Affairs regarding health care coverage for military retirees and their dependents. 
(3)Proposals to provide for a full continuum of health care coverage for medicare eligible military retirees and their dependents, including any such proposal developed by the Department of Defense. 
(b)ReportNot later than one year after the Task Force first meets, the Task Force shall submit to Congress a report containing a detailed statement of the findings and conclusions of the Task Force with respect to the study conducted under subsection (a), together with its recommendations for such legislative and administrative actions as it considers appropriate. 
4.Membership 
(a)Number and appointmentThe Task Force shall be composed of 12 members appointed as follows: 
(1)The Speaker of the House of Representatives and the minority leader of the House of Representatives shall jointly appoint nine members from among qualified individuals as follows: 
(A)Two members shall be representatives of veterans service organizations. 
(B)Three members shall be representatives of military associations with retired enlisted members. 
(C)One member shall be a representative of a retired officers association. 
(D)Three members shall be health care professionals. 
(2)The Secretary of Defense shall appoint one member from among officers or employees of the Department of Defense. 
(3)The Secretary of Veterans Affairs shall appoint one member from among officers or employees of the Department of Veterans Affairs. 
(4)The Secretary of Health and Human Services shall appoint one member from among officers or employees of the Department of Health and Human Services.Not more than six members appointed under this subsection may be of the same political party. 
(b)Deadline for appointmentMembers of the Task Force shall be appointed by not later than 90 days after the date of the enactment of this Act. 
(c)Terms of appointmentThe term of any appointment under subsection (a) shall be for the life of the Task Force. 
(d)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A vacancy in the Task Force shall be filled in the manner in which the original appointment was made. 
(e)Waiver of limitation on executive schedule positionsAppointments may be made under this section without regard to section 5311(b) of title 5, United States Code. 
(f)Continuation of membershipIf a member was appointed to the Task Force as a Member of Congress and the member ceases to be a Member of Congress, or was appointed to the Task Force while the member was not an officer or employee of any government and later becomes an officer or employee of a government, that member may continue as a member. 
(g)CompensationMembers of the Task Force shall receive no additional pay, allowances, or benefits by reason of their service on the Task Force. 
(h)ExpensesEach member of the Task Force shall receive travel expenses and per diem in lieu of subsistence in accordance with sections 5702 and 5703 of title 5, United States Code. 
(i)QuorumSeven members of the Task Force shall constitute a quorum, but a lesser number may hold hearings. 
(j)ChairpersonAs the first order of business at the first meeting of the Task Force, the members of the Task Force shall elect a chairperson from among the members. 
(k)MeetingsThe Task Force shall meet at the call of the Chairperson or a majority of its members. 
5.Staff of Task Force and support services 
(a)DirectorThe Chairperson shall appoint a Director of the Task Force, without regard to section 5311(b) of title 5, United States Code. The Director shall be paid at the minimum annual rate of basic pay payable for GS–15 of the General Schedule. 
(b)StaffWith the approval of the Chairperson of the Task Force, the Director may appoint and fix the pay of not more than eight additional personnel. 
(c)Applicability of certain civil service lawsThe staff of the Task Force may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, except that an individual so appointed may not receive pay in excess of the minimum annual rate of basic pay payable for GS–13 of the General Schedule. 
(d)Staff of Federal agenciesUpon request of the Chairperson, the head of any department or agency of the United States may detail, on a reimbursable basis, any of the personnel of that department or agency to the Task Force to assist it in carrying out its duties under this Act. 
6.Powers of Task Force 
(a)Hearings and sessionsThe Task Force may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Task Force considers appropriate. 
(b)Powers of members and agentsAny member or agent of the Task Force may, if authorized by the Task Force, take any action which the Task Force is authorized to take by this section. 
(c)Obtaining official dataThe Task Force may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Task Force, the head of that department or agency shall furnish that information to the Task Force. 
(d)MailsThe Task Force may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(e)Administrative support servicesUpon the request of the Task Force, the Administrator of General Services shall provide to the Task Force, on a reimbursable basis, the administrative support services necessary for the Task Force to carry out its responsibilities under this Act. 
(f)Contract authorityThe Task Force may contract with and compensate government and private agencies or persons for supplies or services, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5). 
7.TerminationThe Task Force shall terminate 90 days after submitting the report under section 3(b). 
 
